Title: To James Madison from Francois de Navoni, 6 July 1806
From: Navoni, Francois de
To: Madison, James



Monsieur
Cagliari le 6. juillet 1806.

Avec toute la veneration, et le plus humble respect Je me suis fait un devoir de vous humilier pareilles Lettres la derniere dateè le Premier Xmbre. anneè passé que Javois remis a un Capitaine Americain qu’il chargea de notre bon Sel pour Baltimor, que certainement Monsieur aura reçû, et dans le même tems aura pris en consideration son contenu, que d’avoir present mes instances pour pouvoir meriter les Patentes de ma confirme comme m’avoit chargè Monsr. le Commodor Maurice Morris.
La presente vous sera remise par le Capne. Willems Lande Americain qui part d’ici avec son chargement de Sel pour la dite de Baltimor; ces jours passés en est parti egalement deux autres chargés de sel pour la même assurant à Monsieur, que touts les Capnes. Americains qu’içi ont chargé de Sel, non seulement ont eté très satisfaits de la qualité et prix, mais aussi de la promte expedition, comme de mes empressements pour les bien servir, et favoriser.
Egalement pour les rapports des Consuls des Etats residant dans diferents ports de la Mediterannée envers les quels j’ai correspondence, m’assurent que dans le cours j’aurai des Navires pour les charger de Sel autant plus qui sont instruits de nos bonnes Salines.
Depuis quelque tems j’ai presenté mes invitations a ces Messieurs Commerciants maitres de Navires pour faciliter le plus possible un tel Commerce, et par la presente je me reccomende à Monsieur de les assurer de mon empressement
Si elle le Juge convenable Je la supplie d’humilier mes homages, et respects á Monseigneur le Premier Presidant, qu’ au Puissant Gouvernement, que s’ils desirent des informations de ma personne, et Famille, pourra bien les instruire le nommé Monsieur le Commodor Morris, et plusieurs Messieurs Commandants que j’ai servi, les quelles informations animeront de plus l’Auguste Gouvernement á me consoler de mes Patentes et instructions.
Nous avons içi depuis quelque mois S. M. le Roy de Sardaigne la Reine et toute la Royale famille, qui vinrent de Gaeta, autant plus pour les affaires de Naples au moment qu’il sont entrés les Français.
Nous jouissons içi la plus parfaite trenquilité en vûe encore des dispositions de S. M. Sarde qu’elle a touts les empressements avantageux pour ses Peuples, comme aussi nous avons une bonne racolte de toute sorte de granailles.  La Sardaigne etoit plusieurs années qui souffroit, et nous aussi la plus etroite Calamité.  Presentement la ressource nous comblera de contentement.  Certainement il y aura des embarcations de Bles, le Pavillon Ameriquein qu’il jouit de la trenquilité certainemt. sera prefferé, et j’aurois touts les Soins pour les faire engager.
Par un de mes Depeches remis a Paris a Monsr. Lavvigthon pour le remettre a Monseigneur le premier Presidant tant pour lui humilier les justes remerciements de la grande charitè partagèe a cette Demoiselle Anne Porcile de l’avoir tirèe de l’esclavage de Tunis, grace vraiment singulière du Puissant Gouvernement de mes Seigneurs Les Etats unis, mais comme les Tunisiens au moment qu’on la fit Esclave lui prirent son peu de bien, j’ai Suppliè pour la part de la même a la Clemence des Etats Unis a lui procurer de la Regne Tunisienne tout ce qu’on lui avoit ottè, et jusqu’au moment je n’ai pas eû aucune reponse, que par la presente je rapelle le tout a Monsieur pour en obtenir quelque graçe.
Toutes les fois qu’il se sont presentès des Fregates, et Bricks de l’Etat je me suis distinguè a mes propres depens comme bien peut l’attester Monsieur le Commodor Morris, et plusieurs autres, ne doutant point que la generosité du Gouvernement m’aura present comme mieux jugera, et me tranquiliser.
Si Messieurs les Commerciants voudraient m’expedier des pacotilles, de Caffè et Sucre pour fond a des chargements de Sel j’aurai touts les empressements leur procurer tout l’avantage possible, que d’introduire quelque Commerce, c’est a Monsieur de faire publier mes semblables offres.
Pardon Monsieur si je suis ennuyeux par la presente il faut m’excuser, et m’honorer des ordres precieux, et avec tout respect et obeissence Je Suis Monsieur Le Très Humble et Très obliegé & Trés Soumis Serviteur

Comt François NavoniAgent


